DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in para 0046, “descried” seems to be a typo, and in para 0074, the closing parenthesis is missing.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14-16 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura (2001/0028457).
	Regarding claim 1, Matsuura discloses a processing system (Fig. 1-3, para 0013-0016) that comprises a first apparatus (11, 12) and a second apparatus (13), and processes a substrate (10), wherein the first apparatus comprises a first measurement unit (11) configured to detect a first structure (2) and a second structure (1)
 different from the first structure provided on the substrate (para 0033, 0041, “a first detection means 11 for determining the position coordinates of the second alignment marks 2 with respect to the first alignment marks 1”), and measure a relative position between the first structure and the second structure (para 0033, 0041, “12 for detecting the position skew (the position offset)”), and the second apparatus comprises an obtainment unit configured to obtain the relative position measured by the first measurement unit (inherently, the relative position (skew) information is obtained in detection means 13 to detect whether or not the skew as determined by the second detection means 12 is within a prescribed value, para 0033, 0041), a second measurement unit configured to detect the second structure and measure a position of the second structure (alignment execution means 14 inherently detects the position of the second mark to perform alignment using the second alignment mark, para 0033, 0041), and a control unit configured to obtain a position of the first structure based on the relative position obtained by the obtainment unit and the position of the second structure measured by the second measurement unit (para 0047, 0048, in order to correct residual error, the position of the first structure is calculated using the position of the second structure and the relative position).
	Regarding claim 2, Matsuura discloses wherein the control unit performs control for aligning the substrate to a target position (para 0033, 0041) and processing the substrate in accordance with the position of the first structure (inherently, alignment execution means performs alignment using the first structure in order to process the substrate).
Regarding claim 3, Matsuura discloses wherein the first structure and the second structure are provided in different layers on the substrate (para 0013).
Regarding claim 4, Matsuura discloses wherein the first structure includes an alignment mark provided in a target layer to be aligned on the substrate, and the second structure includes an alignment mark provided in a layer different from the target layer on the substrate (para 0013, when the first structure (second alignment mark 2 of Matsuura is used for alignement).
Regarding claim 5, Matsuura discloses wherein the first structure includes an overlay inspection mark provided on the substrate, and the second structure includes an alignment mark provided on the substrate (alignment marks of Matsuura is used to perform alignment as well as obtain the offset between layers (para 0033, 0041), the structures include both alignment mark and overlay marks).
Regarding claims 14 and 15, Matsuura discloses wherein the second structure includes a unique texture of the substrate wherein the unique texture includes one of a polishing mark, a grain boundary, an edge, and a notch (Fig. 1, the squares include four edges).
Regarding claim 23, Matsuura discloses an article manufacturing method comprising: forming a pattern on a substrate using a processing system defined in claim 1; processing the substrate on which the pattern is formed in the forming; and manufacturing an article from the processed substrate (para 0002-0005, inherent in processing of the substrate or wafer as disclosed in Matsuura).
Regarding claim 16, Matsuura discloses a processing method (Fig. 1-4, para 0033, 0041) of processing a substrate (W) using a first apparatus and a second apparatus, wherein in the first apparatus, a first structure (2) and a second structure (1) different from the first structure provided on the substrate are detected (Fig. 2, para 0033, 0044, “a first detection means 11 for determining the position coordinates of the second alignment marks 2 with respect to the first alignment marks 1”), and a relative position between the first structure and the second structure is measured (para 0033, 0041, “12 for detecting the position skew (the position offset)”), and in the second apparatus, the relative position measured by the first apparatus is obtained, the second structure is detected, and a position of the second structure is measured (alignment execution means 14 inherently detects the position of the second mark to perform alignment using the second alignment mark, para 0033, 0041), and a position of the first structure is obtained based on the relative position and the position of the second structure measured by the second apparatus (para 0047, 0048, in order to correct residual error, the position of the first structure is calculated using the position of the second structure and the relative position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Fuelber et al. (Fuelber) (DE 10335816 in IDS).
Regarding claim 6, Matsuura discloses the claimed invention as discussed above, and wherein the second measurement unit captures the second structure and obtains an image including information regarding the position of the second structure (para 0033, 0041), wherein the first structure includes an alignment mark (para 0013).  However, Matsuura does not disclose wherein the second structure includes a device pattern provided in a layer different from the target layer on the substrate.  Fuelber discloses in the abstract and Fig. 1A, using both device patterns (2, 4) and alignment marks (6, 8) to measure offset (transposition, 103, 104).  Therefore it would have been obvious to one of ordinary skill in the art to use the device pattern to align the substrate when the sample area is dense with device pattern and lacks region for alignment marks.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Fuelber et al. as applied to claim 6 above, and further in view of Tanaka (2004/0189995) and Takahashi (2004/0027573).
Regarding claims 7 and 8, the further difference between the modified Matsuura and the claimed invention is wherein the first measurement unit obtains an image by capturing the first structure and a plurality of the second structures existing around the first structure and provided in the different layer and, the first apparatus further comprises a selection unit configured to select the second structure to be measured by the second measurement unit from the plurality of the second structures based on contrasts in portions corresponding to the plurality of the second structures, respectively, included in the image obtained by the first measurement unit, the obtainment unit obtains position information indicating a position of the second structure selected by the selection unit and the image obtained by the first measurement unit, and the second measurement unit captures the second structure selected by the selection unit in accordance with the position information obtained by the obtainment unit, and obtains a position of the second structure selected by the selection unit based on an image including information regarding the position of the second structure and the image obtained by the first measurement unit and wherein the selection unit compares the contrasts in the portions corresponding to the plurality of the second structures, respectively, included in the image obtained by the first measurement unit, and selects the second structure corresponding to the portion having the highest contrast as the second structure to be measured by the second measurement unit.
Since the purpose of the claimed invention in selecting a particular second structure is to avoid marks that are not reliably detectable because of low contrast and to select a mark that is reliably detectable with high contrast.  Takahashi discloses that in order to improve accuracy of measurements, the image of the marks captured should be observed with high contrast (para 0007, 0008).  Tanaka discloses a measurement unit (Fig. 1, SC, para 0004, 0005) which captures image of structures (Fig. 4, mark FXY, FX, FY, para 0040, 0041), and selecting structures or marks that are reliably detectable and avoiding the structures or marks that are degraded and are not reliably detectable (Fig. 5, S216, S217, S220, S221, S222, para 0055-0057, 0060).  Therefore it would have been obvious to one of ordinary skill in the art to apply the teachings of Takahashi and Tanaka, when the degradation or loss of contrast from coating or film occurs, to select a structure which meet the contrast requirement so that an accurate measurement and relative position can be determined.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Fuelber et al., Tanaka and Takahashi as applied to claim 7 above, and further in view of Matsumoto et al. (Matsumoto) (2009/0244513).
Regarding claims 9 and 10, the further difference between the modified Matsuura and the claimed invention is wherein the first apparatus further comprises a generation unit configured to generate a correction image by removing an influence of an aberration of the first measurement unit from the image obtained by the first measurement unit, the obtainment unit obtains, as the image obtained by the first measurement unit, the correction image generated by the generation unit, and the second measurement unit captures the second structure selected by the selection unit in accordance with the position information obtained by the obtainment unit, and obtains a position of the second structure selected by the selection unit based on an image, which is obtained by removing an influence of an aberration of the second measurement unit from an image including information regarding the position of the second structure, and the correction image and wherein the first apparatus further comprises a generation unit configured to generate a correction image by, with respect to the image obtained by the first measurement unit, removing an influence of an aberration of the first measurement unit and adding an influence of an aberration of the second measurement unit, and the obtainment unit obtains, as the image obtained by the first measurement unit, the correction image generated by the generation unit.
Matsumoto discloses in the abstract and claim 10, generation unit for generating correction image of the image obtained by the first measurement unit obtained by removing an influence of an aberration of the second measurement unit from an image including information regarding the position of the second structure, and the correction image and with respect to the image obtained by the first measurement unit, removing an influence of an aberration of the first measurement unit and adding an influence of an aberration of the second measurement unit, and the obtainment unit obtains, as the image obtained by the first measurement unit, the correction image generated by the generation unit (claim 10).  Therefore it would have been obvious to one of ordinary skill in the art to further modify Matsuura by correcting the image captured by measurement unit in order to improve alignment of the substrate.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura.
Regarding claim 11, although Matsuura does not explicitly disclose the measurement conditions, it would have been obvious to one of ordinary skill in the art to ensure that the first and second measurement conditions detect under the same conditions to ensure that the same relative positions between the structures apply under both measurement units.
Regarding claim 12, although Matsuura does not explicitly disclose wherein the first measurement unit includes a first measurement device configured to detect the first structure and measure a position of the first structure, and a second measurement device configured to detect the second structure and measure a position of the second structure, since Matsuura disclose the different structure on different layers, it would have been obvious to one of ordinary skill in the art to provide separate measurement units to measure different marks on different layers.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura as applied to claim 12 above, and further in view of Amemiya et al. (Amemiya) (6,331,709).
The further difference between the modified Matsuura and the claimed invention is wherein the first measurement device detects the first structure using one of infrared light, an X-ray, and an ultrasonic wave.  Matsuura does not explicitly disclose the type of illumination used in measurement.  Amemiya discloses that in order to detect the alignment mark on which different layers are formed, X-rays are used (col. 4, lines 32-42).  Therefore it would have been obvious to one of ordinary skill in the art to provide an X-ray to the invention of Matsuura in order to detect alignment marks formed below different layers.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Tanaka (2004/0189995) and Takahashi (2004/0027573).
Regarding claim 17, Matsuura discloses a measurement apparatus (Fig. 1-3, para 0013-0016) comprising: a measurement unit (11-14) configured to detect a first structure (2) and a second structure (1) different from the first structure provided on a substrate, thereby measuring a relative position between the first structure and the second structure (para 0033, 0041); and discloses an output unit configured to output a relative position between the first structure and the second structure the relative position being measured by the measurement unit (para 0033, 0041, second detection unit outputs the relative position (skew) to detection means 13), to a substrate processing apparatus that processes the substrate (13, and 14, alignment is performed for processing the substrate or wafer 10).  However, Matsuura does not explicitly disclose that the measurement unit captures an image of the first structure and the second structure, and does not disclose a selection unit configured to select, based on contrasts portions corresponding to a plurality of the second structures, respectively, included in the image obtained by the measurement unit, the second structure to be measured by the measurement unit from the plurality of the second structures.  Matsuura does not disclose that the relative position output is between the first structure and the second structure selected by the selection unit.  
Since the purpose of the claimed invention in selecting a particular second structure is to avoid marks that are not reliably detectable because of low contrast and to select a mark that is reliably detectable with high contrast.  Takahashi discloses that in order to improve accuracy of measurements, the image of the marks captured should be observed with high contrast (para 0007, 0008).  Tanaka discloses a measurement unit (Fig. 1, SC, para 0004, 0005) which captures image of structures (Fig. 4, mark FXY, FX, FY, para 0040, 0041), and selecting structures or marks that are reliably detectable and avoiding the structures or marks that are degraded and are not reliably detectable (Fig. 5, S216, S217, S220, S221, S222, para 0055-0057, 0060).  Therefore it would have been obvious to one of ordinary skill in the art to apply the teachings of Takahashi and Tanaka, when the degradation or loss of contrast from coating or film occurs, to select a structure which meet the contrast requirement so that an accurate measurement and relative position can be determined.
Regarding claim 18, although Matsuura does not disclose wherein letting L be a relative distance between the first structure and the second structure and S be a size of the second structure, L/S>3 is satisfied, given an average size of an alignment mark, it would have been obvious to one of ordinary skill in the art to provide the first and second structures at a distance L which is large enough to satisfy the claimed expression since rearranging parts of an invention such involves only routine skill in the art and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 19, Matsuura discloses wherein the substrate processing apparatus comprises an obtainment unit configured to obtain the relative position output from the output unit, a measurement unit configured to detect the second structure selected by the selection unit and measure a position of the second structure, and a control unit configured to obtain a position of the first structure based on the relative position obtained by the obtainment unit and the position of the second structure measured by the measurement unit of the substrate processing apparatus (para 0033-0041, Fig. 2).
Regarding claim 20, although Matsuura does not explicitly disclose an interface used by a user to designate the first structure and the second structure to be detected by the measurement unit, it would have been obvious to one of ordinary skill in the art to provide a screen and computer terminal for a user to interface with the measurement units and the alignment system since such terminal is commonly provided in the art.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Schoormans et al. (Schoormans) (2019/0163072).
Regarding claim 21, Matsuura discloses a substrate processing apparatus (Fig. 2) for processing a substrate (W), the apparatus comprising: an obtainment unit configured to obtain a relative position between a first structure (2, Fig. 1) and a second structure (1, Fig. 1) different from the first structure provided on the substrate (relative position (skew) obtained, para 0033, 0041); a measurement unit configured to measure a position of the second structure (alignment execution means 14 inherently detects the position of the second mark to perform alignment using the second alignment mark, para 0033, 0041); and a control unit configured to obtain a position of the first structure based on the relative position obtained by the obtainment unit and the position of the second structure measured by the measurement unit (para 0047, 0048, in order to correct residual error, the position of the first structure is calculated using the position of the second structure and the relative position).  However, Matsuura does not explicitly discloses that the relative position being measured by an external measurement apparatus.  Schoormans discloses in Fig. 3 and para 0044, an exposure station (EXP) and a measurement station (MEA), and discloses that determining relative position between the first structure (504) and a reference element (506) is performed at the measurement station.  Therefore it would have been obvious to one of ordinary skill in the art to provide an exposure station with a processing apparatus and a measurement station external to the processing apparatus to determine the relative position between the first and second structures in order to improve throughput.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Schoormans et al. as applied to claim 21 above, and further in view of Tanaka and Takahashi.
The further difference between the modified Matsuura and the claimed invention is wherein the obtainment unit obtains information of the second structure to be measured by the measurement unit among a plurality of the second structures, and the measurement unit measures a position of the second structure selected based on the information of the second structure obtained by the obtainment unit. Since the purpose of the claimed invention in selecting a particular second structure is to avoid marks that are not reliably detectable because of low contrast and to select a mark that is reliably detectable with high contrast.  Takahashi discloses that in order to improve accuracy of measurements, the image of the marks captured should be observed with high contrast (para 0007, 0008).  Tanaka discloses a measurement unit (Fig. 1, SC, para 0004, 0005) which captures image of structures (Fig. 4, mark FXY, FX, FY, para 0040, 0041), and selecting structures or marks that are reliably detectable and avoiding the structures or marks that are degraded and are not reliably detectable (Fig. 5, S216, S217, S220, S221, S222, para 0055-0057, 0060).  Therefore it would have been obvious to one of ordinary skill in the art to apply the teachings of Takahashi and Tanaka, when the degradation or loss of contrast from coating or film occurs, to select a structure which meet the contrast requirement so that an accurate measurement and relative position can be determined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	December 15, 2022